DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 37-73 are rejected under 35 U.S.C. 103 as being unpatentable over Coast (US 4433634 A) in view of GB 2038252 A (‘252), and further in view of Maarschalkerweerd (US 2008/0047481 A1).
Coast ‘634 shows an amphibious transport apparatus comprising: a self-propelled amphibious craft [10] having forward and aft ends, a pair of spaced apart pontoons [11, 12], a transversely extending structure [13] that spans between the pontoons and connecting the pontoons together, wherein the transversely extending structure includes a platform having a user's control station, and a transom between the pontoons that is located in front of the aft end of the amphibious craft (see Fig 1). As seen in Fig 2, the transom comprises an eye connector that appears to be a connection for a towing implement, wherein the eye is considered capable of functioning as a universal joint for the towing implement.
Coast ‘634, however, fails to expressly disclose the purpose of the eye connector on the transom.

GB ‘252 discloses an amphibious transport apparatus comprising an amphibious craft having a transom, and a sled vessel with a generally flat bottom that extends over a majority of its length and having side walls extending up from the bottom. The transom comprises a first tow connector [14] for releasably connecting to a second connector on a rigid tow bar [22] that is attached to a sled vessel.
Therefore, it would have been obvious to a person skilled in the art before the effective filing date of the invention to provide the amphibious craft of Coast ‘634 with a towing attachment on the transom, as well as a flat-bottom sled vessel having a tow bar for towing by the amphibious craft, as taught by GB ‘254. Having such an arrangement would have enabled one to haul additional personnel and equipment over difficult terrain.

 Coast ‘634, as once modified by GB ‘252, still fails to disclose the rigid tow bar as being pivotally attached to the sled vessel at a pivotal connection to rotate up or down, wherein the tow bar rotates between a first higher position that places the second connector above the pivotal connection and a second lower position that places the second connector below the pivotal connection (claim 37), or the sled vessel having a movable ramp that is movable between an upper storage position and a lower cargo unloading position (claim 52).
Maarschalkerweerd discloses an amphibious sled vessel comprising a rigid tow bar [14] with a second connector [86] and a movable ramp [102], wherein the rigid tow bar is rotatable up or down relative to a pivotal connection on the sled vessel, and wherein the ramp is movable between an upper storage position and a lower cargo unloading position (see Fig 10). Maarschalkerweerd further discloses that the angle of the tow bar is adjustable so that the second connector [86] could be located at different heights relative to horizontal plane to accommodate differing heights of the first connector on the towing vehicle	(see ¶0034, lines 12-17; and ¶0035, lines 1-8). 

Therefore, it would have been obvious to a person skilled in the art before the effective filing date of the invention to provide the sled vessel of modified Coast ‘634 (as first modified by GB ‘252) with a pivotal tow bar and a movable ramp, as further taught by Maarschalkerweerd. Specifically, it would have been obvious to a skilled person to make the tow bar of modified Coast ‘634 rotatable between a first higher position that would have placed the second connector above the pivotal connection, and a second lower position that would have placed the second connector below the pivotal connection. Having such an arrangement would have allowed the modified sled vessel of Coast ‘634 to be efficiently towed regardless of the size of the towing vehicle, or the height of the first connector on the towing vehicle, or the inclination of the solid terrain on which the vehicles were being plied on. When disposed in the first higher position, the tow bar would have formed a first acute angle with a horizontal line. Similarly, when disposed in the second lower position, the tow bar would have formed a second acute angle with a horizontal line. Additionally, providing modified Coast ‘634 with a movable ramp would have enabled easy and safe loading and unloading of cargo and/or passengers. 

Re claim 38, with the use of a universal connection disclosed by GB ‘252 or a ball receiver disclosed by Maarschalkerweerd, the second connector portion would remain above the sled vessel bottom even in the lower towing position. 
Re claim 39, with the above modification in place, the sled vessel would have a ramp that was movably attached to the sled vessel, the ramp being movable between an upper storage position and a lower cargo unloading position. 
Re claim 40, the tow bar is attached to the transom of the modified amphibious craft.
Regarding claims 41-43, it is noted that the use of polymeric coatings such as Teflon/PTFE, polyethylene or polyurethane to reduce hull friction/drag is well known in the art (for example, see US 6,056,608, col. 3, lines 21-24; and US 2018/0272913, ¶0024). Therefore, it would have been obvious to a person skilled in the art before the effective filing date of the invention to coat the bottom and side walls of sled vessel with one of such polymeric materials, which would have substantially reduced the drag or friction on the hull.
Re claim 44, it would have been obvious to a skilled person to construct the sled to be longer than the amphibious craft, which would have provided a bigger storage space. 
Re claims 45-47, it would have been obvious to a skilled person to provide the amphibious craft with adequately high towing capacity to operate in diverse terrains and load conditions. With such an arrangement in place, the drag on the amphibious craft would be less than ten percent of the towing capacity when the sled vessel was not loaded, or when it was towed on a slick surface such as ice.
Re claim 48, the amphibious craft of Coast ‘634 has forward and reverse mobility and is capable of pushing the sled when in reverse. 
Re claim 49, the amphibious craft and sled vessel, as modified above, would be so configured in the towing position that the amphibious craft was able to push the sled into a body of water wherein the amphibious craft was above the sled on a higher elevational terrain while the sled vessel bottom was in a lower elevational position on a water surface. 
Re claim 50, the amphibious craft and sled vessel, as modified above, would be so configured in the towing position that the amphibious craft was able to push the sled upwardly and upon a bed of an inclined trailer wherein the amphibious craft was below the sled vessel bottom on an underlying terrain while the sled vessel bottom was at a higher position on the bed of the inclined trailer. 
Re claim 51, the amphibious craft and sled vessel, as modified above, would be so configured in the towing position that the amphibious craft was able to push the sled vessel upwardly and upon a bed of an inclined trailer wherein the amphibious craft was below the sled on an underlying terrain while the sled was in a higher position on the bed of the inclined trailer. 
Re claims 61-63, it would have been obvious to a skilled person to provide the amphibious craft with adequately high load carrying capacity, such as about 5,000 pounds, to be able to operate in diverse terrains and still be able to haul sufficiently heavy load for greater operational efficiency.
Re claim 64, it would have been obvious to a skilled person to design the load carrying capacity of the sled vessel to be sufficiently high so as to be able to operate with the amphibious craft of different sizes and load capacities. With such an arrangement, the load carrying capacity of the sled vessel would be greater than a load carrying capacity of at least the smaller capacity amphibious craft. 
Re claim 71, the claim sets forth that the sled has rake “end portions,” but does not necessarily require that opposing sled ends are rakes. GB ‘252 discloses the sled as having a forward rake, wherein the forward rake has left and right end portions (Fig 1 and Fig 2).
Regarding the steps set forth in method claims 52-56, 65-70 and 72-73, such are considered encompassed in the construction and subsequent use of the modified amphibious transport apparatus described above. Specifically, regarding claims 52 and 70, although the prior art does not expressly disclose selectively pulling and pushing of the sled vessel, it would have been obvious for a skilled operator to employ such pulling and pushing techniques while maneuvering the sled vessel in tight spaces, wherein the pushing of the sled vessel would have been enabled by the rigidity of the tow bar.

Response to Arguments
Applicant's arguments filed 5/13/2021 have been fully considered but they are not persuasive. 
Applicant’s Arguments: The newly amended claims require that tow bar is rotatable up or down to be disposed in positions that places the second connector above the pivotal connection or below the pivotal connection, wherein the tow bar forms a first acute angle and a second acute angle with a horizontal line, respectively. Applicant has argued that such an arrangement is not disclosed by any of the cited references. The ‘481 publication uses a tongue 14 that moves between a horizontal position (Figure 7) and a storage position (Figure 2) when the boat/trailer is on water.
Applicant has further argued that GB ‘252 and US ‘481 are both directed to towed trailers with retractable wheels which are not designed to be loaded onto a trailer with the tow bar connections and tow bar movement now claimed. These references never suggests or discloses sliding the boat/trailer on an underlying surface as claimed.
Further, new claims 71-73 claim that both sled ends are rakes.

Response: As described above, Maarschalkerweerd (US ‘481) discloses that the angle of the tow bar is adjustable so that the second connector [86] could be located at different heights relative to horizontal plane to accommodate differing heights of the first connector on the towing vehicle (see ¶0034, lines 12-17; and ¶0035, lines 1-8). Therefore, it would have been obvious to a person skilled in the art to make the tow bar of modified Coast ‘634 rotatable between a first higher position that would have placed the second connector above the pivotal connection, and a second lower position that would have placed the second connector below the pivotal connection. Having such an arrangement would have allowed the modified sled vessel of Coast ‘634 to be efficiently towed regardless of the size of the towing vehicle, or the height of the first connector on the towing vehicle, or the inclination of the solid terrain on which the vehicles were being plied on. When disposed in the first higher position, the tow bar would have formed a first acute angle with a horizontal line. Similarly, when disposed in the second lower position, the tow bar would have formed a second acute angle with a horizontal line. 
It is further noted that the claims do not preclude the use of wheels on the sled vessel. Although GB ‘252 and US ‘481 both disclose sled vessels with wheels, they are capable of being towed/pulled or pushed on their undercarriage with the wheels being in a retracted position, such as in a condition when the wheels are damaged.
Additionally, the new claims 71-73 set forth that the sled has rake “end portions,” but do not necessarily require that opposing sled ends are rakes, as being argued. In the present case, GB ‘252 discloses the sled as having a forward rake, wherein the forward rake has left and right end portions (see Fig 1 and Fig 2). Applicant may however note that GB ‘044, as cited in the previous Office action, shows a sled having rakes as opposing sled ends.

Examiner’s Observation: Section (f) of claim 52 sets forth “wherein the connected position is so configured that the sled can be pushed when the sled bottom is selectively either (i) above all or part of the amphibious craft and the sled pivotal connection is above the coupler, (ii) below all or part of the amphibious craft and the sled pivotal connection is below the coupler, (iii) or at the same level as the amphibious craft” (emphasis added). 
Similarly, section (f) of claim 70 sets forth “wherein the connected position is so configured that the sled can be pushed when the sled bottom is selectively either (i) above all or part of the amphibious craft and the connector is below the sled pivotal connection, (ii) below all or part of the amphibious craft and the connector is above the sled pivotal connection, (iii) or at the same level as the amphibious craft” (emphasis added).
Applicant may note that the above limitations are broadly interpreted as “alternative limitations,” whereby only one of the three alternative scenarios must be met. These limitations are not interpreted to mean that all three limitations must be met, as being implied in Applicant’s arguments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY VASUDEVA whose telephone number is (571)272-6689.  The examiner can normally be reached on 6:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J. Morano can be reached on 571-272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AJAY VASUDEVA/Primary Examiner, Art Unit 3617